*1007In a matrimonial action in which the parties were divorced by-judgment entered September 20, 2001, the plaintiff appeals from an order and judgment (one paper) of the Supreme Court, Kings County (Harkavy, J.H.O.), entered November 13, 2009, which, upon a decision of the same court dated July 7, 2009, made after a hearing, granted the defendant’s motion for an award of child support arrears pursuant to the judgment of divorce and the parties’ stipulation of settlement dated May 31, 2001, which was incorporated but not merged into the judgment of divorce, and is in favor of the defendant and against him in the principal sum of $17,600.
Ordered that the appeal is dismissed, without costs or disbursements.
“It is the obligation of the appellant to assemble a proper record on appeal, which must include any relevant transcripts of proceedings before the Supreme Court” (Nakyeoung Seoung v Vicuna, 38 AD3d 734, 735 [2007]; see CPLR 5525 [a]; 5526; Schwartz v Schwartz, 73 AD3d 1156 [2010]; Gaffney v Gaffney, 29 AD3d 857 [2006]; Fernald v Vinci, 13 AD3d 333 [2004]; Gerhardt v New York City Tr. Auth., 8 AD3d 427, 427 [2004]). “The record must contain all of the relevant papers that were before the Supreme Court, including the transcript, if any, of the proceedings” (Matison v County of Nassau, 290 AD2d 494 [2002]; see Schwartz v Schwartz, 73 AD3d 1156 [2010]; Sultan v Sultan, 295 AD2d 498 [2002]; Desmarat v Basile, 288 AD2d 336, 337 [2001]). Here, the plaintiff appeals from an order and judgment of the Supreme Court which, inter alia, granted the defendant’s motion, after a hearing, for an award of child support arrears pursuant to the parties’ judgment of divorce and stipulation of settlement. However, the plaintiff’s failure to provide this Court with the full hearing transcript renders the record on appeal inadequate to enable this Court to reach an informed decision on the merits and, thus, the appeal must be dismissed (see Schwartz v Schwartz, 73 AD3d 1156 [2010]; Nakyeoung Seoung v Vicuna, 38 AD3d at 735; Gerhardt v New York City Tr. Auth., 8 AD3d at 427; Sultan v Sultan, 295 AD2d 498 [2002]). Skelos, J.P., Leventhal, Austin and Miller, JJ., concur.